           l
•
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                           UNITED STAT~§ grsTRICT COURT
                                              SOUTHEiiN bis.'l\R,I@;f OF CALIFORNIA

                   UNITED STATES OF AMERICA                  PR -b A~~ENT IN A CRIMINAL CASE
                                      V.              ZUZO A             (Fo; dfYenses Committed On or After November 1, 1987)
                                                    Cl ERV t! ~ rTr'P'CT COURT
                 JOSE HERNANDEZ-TINAJEJsQ\itd1)J:1i(;,WF CA0l00i'il4umber:                         20CR1037-CAB

                                                                 •       RYAN.-MARDOCK, FEDERAL DEFENDERS, INC.
                                                                         DefeffdaDt's Attorney
    USM Number                        50954198

    • -
    THE DEFENDANT:
    [:gj pleaded guilty to count(s)        ONE (1) OF THE ONE-COUNT INFORMATION

    D was found guilty on count(s)
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                            Connt
    Title & Section                    Natnre of Offense                                                                  Number(s)
    8 USC 1326                         REMOVED ALIEN FOUND IN THE UNITED STATES                                               I
                                       (FELONY)




        The defendant is sentenced as provided in pages 2 through                  2             of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D      The defendant has been found not guilty on count(s)

    D Count( s)                        is                                      dismissed on the motion of the United States.
                   -------------
           Assessment: $100.00- WAIVED


    D JVTA Assessment*: $
           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    [:gj   No fine                •    Forfeiture pursuant to order filed                                            , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                        Anril 3 2028
                                                                        Date oflmrriionf Sentence

                                                                                    lfist----
                                                                        HON. Cathy Ann Bencivengo
                                                                        UNITED STATES DISTRICT JUDGE
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               JOSE HERNANDEZ-TINAJERO (I)                                               Judgment - Page 2 of 2
     CASE NUMBER:             20CR1037-CAB

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     TIME SERVED (43 DAYS).




     •     Sentence imposed pursuant to Title 8 USC Section l326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:
           •   at _ _ _ _ _ _ _ _ _ A.M.                     on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •    as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •    on or before
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

          Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL
II


                                                                                                          20CR1037-CAB
